The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The new title is acceptable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-14, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Clawson et al (US 2018/0058208) in view of Song et al (US 2018/0058208).
Consider claim:

1. Clawson teaches the method for managing energy efficiency in a network of wireless communication nodes interconnected by a wireless communications medium (nodes wirelessly connected by acoustic waves figure 1, paragraphs 2, 6, 7), comprising: 
deploying a plurality of wireless communication nodes interconnected in a communication network by a wireless communication medium (plurality of nodes figure 1 items 60, paragraphs 26), each of the wireless communication nodes operable in at least an active mode for sending and receiving messages on the wireless communication medium and in a reduced power mode (low power and listening/active states see paragraphs 7, 94);
transitioning operation of at least one of the wireless communication nodes into the reduced power mode, wherein operation of the wireless communication node in the reduced power mode cycles between a first time period and a second time period (cycling between low power and listening/active state paragraph 7), wherein energy consumed from the wireless power source is less during the first time period than in the second time period (first time period corresponds to Clawson’s low power state, deep sleep, second period corresponds to listening/active mode paragraphs 7, 94, 96) and wherein the wireless communication node is operable to detect a triggering event during the second time period but not the first time period (acoustic tone triggers transition to active state during listening state, which corresponds to the claimed second period see figure 15, paragraphs 7, 92, 95); and 
transitioning operation of the wireless communication node out of the reduced power mode in response to detecting the triggering event during the second time period (acoustic tone triggers transition to active state during listening state, which corresponds to the claimed second period see figure 15, paragraphs 7, 92, 95),
wherein the triggering event is one of the message enabled in a message frame sized in relation to the second time period, the fifth in message directed to a selected node (acoustic tone activation corresponds to message trigger see Clawson paragraph 97), or an event that is not a wake-up message (non-wake up message event would correspond to Cyclic transition to active state see figure 15).
Clawson lacks a teaching of each of the wireless communication nodes including a wireless power source, in fact Clawson is silent as to the power source of the nodes except to note that power conservation is important as the nodes may be inaccessible or at least difficult to access (Battery see abstract, paragraphs 7, 29).  In a similar Welbourne acoustically communicating node system, Song powers the nodes using batteries (Song, battery see abstract, paragraphs 2, 11), song teaches that this eliminates the need for hard wired power (Song, difficulty of wiring see paragraph 4).  It would have been obvious to one of ordinary skill in the art to power the nodes with batteries in order to eliminate the need for wired power as taught by Song.
2. Clawson in view of Song teaches the method as recited in claim 1, wherein transitioning operation into the reduced power mode comprises transitioning in response to elapse of a predefined period of inactivity (cycling between low power and listening/active state paragraph 7).
3. Clawson in view of Song teaches the method as recited in claim 1, wherein transitioning operation into the reduced power mode comprises transitioning in response to a predefined level of acoustic noise (acoustic tone triggers transition to active state during listening state, which corresponds to the claimed second period see figure 15, paragraphs 7, 92, 95).
4. Clawson in view of Song teaches the method as recited in claim 1, wherein the triggering event is wireless activity on the wireless communication medium (acoustic tone triggers transition to active state during listening state, which corresponds to the claimed second period see figure 15, paragraphs 7, 92, 95).

9. Clawson in view of Song teaches the method as recited in claim 1, further comprising deploying the network in a wellbore that penetrates a hydrocarbon-bearing formation (hydrocarbon well Clawson paragraph 3).
10. Clawson teaches the teaches the acoustic communication system, comprising: 
a plurality of acoustic communication nodes arranged in a network in which the acoustic communication nodes are interconnected via a plurality of acoustic communication links (nodes wirelessly connected by acoustic waves figure 1, paragraphs 2, 6, 7);
wherein, in response to occurrence of a predefined event, a first acoustic communication node transitions to a reduced power mode of operation in which the first acoustic communication node cycles between a standby state and a detection state (cycling between low power and listening/active state paragraph 7), wherein the first acoustic communication node consumes less power from the wireless power source in the standby state than in the detection state (standby state corresponds to Clawson’s low power state, detection state period corresponds to listening/active mode paragraphs 7, 94, 96), wherein, when in the detection state but not in the standby state, the first acoustic communication node is operable to detect a triggering event that causes the first acoustic communication node to transition out of the reduced power mode (acoustic tone triggers transition to active state during listening state, which corresponds to the claimed second period see figure 15, paragraphs 7, 92, 95),
wherein the triggering event is one of the message enabled in a message frame sized in relation to the second time period, the fifth in message directed to a selected node (acoustic tone activation corresponds to message trigger see Clawson paragraph 97), or an event that is not a wake-up message (non-wake up message event would correspond to Cyclic transition to active state see figure 15).

Clawson lacks a teaching of wherein each of the wireless communication nodes including a wireless power source, in fact Clawson is silent as to the power source of the nodes except to note that power conservation is important as the nodes may be inaccessible or at least difficult to access (Battery see abstract, paragraphs 7, 29).  In a similar Welbourne acoustically communicating node system, Song powers the nodes using batteries (Song, battery see abstract, paragraphs 2, 11), song teaches that this eliminates the need for hard wired power (Song, difficulty of wiring see paragraph 4).  It would have been obvious to one of ordinary skill in the art to power the nodes with batteries in order to eliminate the need for wired power as taught by Song.
11. Clawson in view of Song teaches the acoustic communication system as recited in claim 10, wherein the acoustic communication nodes are coupled to an elastic communications medium that is deployed in a wellbore, wherein the wellbore is a hydrocarbon well (hydrocarbon well Clawson paragraph 3), and wherein at least one of the acoustic communication nodes is coupled to a downhole wireless sensor (acoustic sensor see paragraphs 82, 97).
12. Clawson in view of Song teaches the acoustic communication system as recited in claim 10, wherein the predefined event is a predefined time period of inactivity (cycling between low power and listening/active state paragraph 7).
13. Clawson in view of Song teaches the acoustic communication system as recited in claim 10, wherein the predefined event is presence of a predefined level of acoustic noise (acoustic tone triggers transition to active state during listening state, which corresponds to the claimed second period see figure 15, paragraphs 7, 92, 95).
14. Clawson in view of Song teaches the acoustic communication system as recited in claim 11, wherein the triggering event is telemetry data acquired from the downhole wireless sensor (telemetry data sensed corresponds to acoustic tone detection which triggers transition to active state during listening state, which corresponds to the claimed second period see figure 15, paragraphs 7, 92, 95).

17. Clawson teaches the energy efficient power management method for a wireless network, comprising: arranging a plurality of wireless communication nodes in a network, wherein the wireless communication nodes are interconnected by a wireless communication medium (nodes wirelessly connected by acoustic waves figure 1, paragraphs 2, 6, 7); 
enabling the wireless communication nodes to operate in an active mode in which the wireless communication nodes send and receive wireless messages on the wireless communication medium (low power and listening/active states see paragraphs 7, 94); 
transitioning at least one of the wireless communication nodes to a duty cycle acquisition mode in which power consumed from the respective battery is reduced relative to power consumed in the active mode (low power and listening/active states see paragraphs 7, 94), wherein the wireless communication node cycles between a standby state and a detection state while in the duty cycle acquisition mode (cycling between low power and listening/active state paragraph 7); and transitioning the at least one wireless communication node out of the duty cycle acquisition mode to the active mode in response to detection of a triggering event by the at least one wireless communication node while in the detection state (acoustic tone triggers transition to active state during listening state, which corresponds to the claimed second period see figure 15, paragraphs 7, 92, 95),
wherein the triggering event is one of the message enabled in a message frame sized in relation to the second time period, the fifth in message directed to a selected node (acoustic tone activation corresponds to message trigger see Clawson paragraph 97), or an event that is not a wake-up message (non-wake up message event would correspond to Cyclic transition to active state see figure 15).

Clawson lacks a teaching of wherein each of the wireless communication nodes is powered by a battery, in fact Clawson is silent as to the power source of the nodes except to note that power conservation is important as the nodes may be inaccessible or at least difficult to access (Battery see abstract, paragraphs 7, 29).  In a similar Welbourne acoustically communicating node system, Song powers the nodes using batteries (Song, battery see abstract, paragraphs 2, 11), song teaches that this eliminates the need for hard wired power (Song, difficulty of wiring see paragraph 4).  It would have been obvious to one of ordinary skill in the art to power the nodes with batteries in order to eliminate the need for wired power as taught by Song.


Claims 6-8, 15, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clawson et al in view of Song et al and in view of Viitamaki et al (US 2009/014912718/0058208).
Consider claim:

6. The nearest prior art as shown in Clawson in view of Song teaches the method as recited in claim 1, but lacks a teaching of further comprising, while operating in the reduced power mode, increasing duration of the first time period relative to the second time period. It is notoriously well known in the art to adjust timing of power saving sleep states to increase power saving.  In a well-known wireless communication device, a cell phone, Viitamaki teaches increasing sleep periods with activity is low or not actively used (Viitamaki paragraph 86).  Viitamaki teaches that this adjusted power saving increases battery life (paragraphs 50-52).  Therefore, it would have been obvious o one of ordinary skill in the art to modify Clawson in view of Song as shown in the claim to increase sleep mode due to lack of activity in order to increase battery life as taught by Viitamaki. 
7. Clawson in view of Song teaches the method as recited in claim 1, but lacks a teaching of  further comprising: determining an operational phase of the communication network; and modifying parameters of the reduced power mode based on the determined operational phase. It is notoriously well known in the art to adjust timing of power saving sleep states to increase power saving.  In a well-known wireless communication device, a cell phone, Viitamaki teaches increasing sleep periods with activity is low or not actively used (Viitamaki paragraph 86).  Viitamaki teaches that this adjusted power saving increases battery life (paragraphs 50-52).  Therefore, it would have been obvious o one of ordinary skill in the art to modify Clawson in view of Song as shown in the claim to increase sleep mode due to lack of activity in order to increase battery life as taught by Viitamaki. 

8. Clawson in view of Song teaches the method as recited in claim 7, but lacks a teaching of wherein the modified parameters include a ratio of the first time period to the second time period. It is notoriously well known in the art to adjust timing of power saving sleep states to increase power saving.  In a well-known wireless communication device, a cell phone, Viitamaki teaches increasing sleep periods with activity is low or not actively used (Viitamaki paragraph 86).  Viitamaki teaches that this adjusted power saving increases battery life (paragraphs 50-52).  Therefore, it would have been obvious o one of ordinary skill in the art to modify Clawson in view of Song as shown in the claim to increase sleep mode due to lack of activity in order to increase battery life as taught by Viitamaki. 


15. Clawson in view of Song teaches the acoustic communication system as recited in claim 11, but lacks a teaching of  wherein parameters of the reduced power mode are modified based on current operating conditions in the wellbore. It is notoriously well known in the art to adjust timing of power saving sleep states to increase power saving.  In a well-known wireless communication device, a cell phone, Viitamaki teaches increasing sleep periods with activity is low or not actively used (Viitamaki paragraph 86).  Viitamaki teaches that this adjusted power saving increases battery life (paragraphs 50-52).  Therefore, it would have been obvious o one of ordinary skill in the art to modify Clawson in view of Song as shown in the claim to increase sleep mode due to lack of activity in order to increase battery life as taught by Viitamaki. 
16. Clawson in view of Song and in view of Viitamaki teaches the acoustic communication system as recited in claim 15, wherein the parameters of the reduced power mode that are modified include a ratio of duration of the standby state to duration of the detection state. Note that increasing the sleep time as in the combination would change the ratio of the periods


18. Clawson in view of Song and in view of Viitamaki teaches the method as recited in claim 17, further comprising automatically modifying parameters of the duty cycle acquisition mode based on a predefined condition, wherein the modified parameters include a ratio between a time period of the detection state and a time period of the standby state. Note that increasing the sleep time as in the combination would change the ratio of the periods
19. Clawson in view of Song and in view of Viitamaki teaches the method as recited in claim 18, wherein the predefined condition is a time period during which a triggering event is not detected. Note that the condition in the combination would be lack of activity, i.e. trigger  not detected.


Response to Amendment
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.
Applicant argues that the limitations added in the amendment are not show in the prior art.  As now noted in the above rejections, the claimed limitations do not distinguish over the cited art.
Conclusion
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached on 11:30-8:00 (8:30-5pm Pacific Time) Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        
(571) 272-7887